DETAILED ACTION
This Office Action is in response to RCE filed June 25, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US 2011/0284854) in view of Takahashi (WO 2018/033817; Takahashi (US 2020/0310187) is used as a translation in current office action.) and further in view of Rettmann (“Development of low temperature oxidation for crystalline silicon thin film transistor applications,” Master of Science Thesis at Rochester Institute of Technology (2011)).
Regarding claim 1, Endo et al. disclose a substrate (Fig. 1B) for an electro-optical device, which is directed to an intended use because Applicant does not claim an electro-optical device, the substrate comprising: a base material ((topmost sublayer of) 112) ([0065]), because (a) Applicant does not specifically claim what the base material refers to, and what the base material becomes a foundation or support of, and (b) the when the device structure shown in Fig. 1B is viewed upside down, a transistor disposed on the base material (transistor above 102), because the preposition “on” does not necessarily suggest “above” or “over”, the transistor including a semiconductor layer (102) ([0039]); and a silicon oxide film (104) ([0042]) disposed between the base material and the semiconductor layer.
Endo et al. differ from the claimed invention by not showing that the semiconductor layer includes a polysilicon film, the silicon oxide film comprises fluorine and hydrogen, a content of the fluorine in the silicon oxide film is less than 1.0 × 1019 atoms/cm3, and a content of the hydrogen in the silicon oxide film is 1.0 × 1019 atoms/cm3 or more but less than 1.0 × 1020 atoms/cm3.
Endo et al. further disclose that a content of hydrogen in the silicon oxide film (104) is preferably less than 5.0 × 1019 atoms/cm3 ([0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the hydrogen content in the silicon oxide disclosed by Endo et al. can be in the claimed range, because (a) the claimed range of the content of hydrogen in the silicon oxide film overlaps with the range disclosed by Endo et al., and (b) the content of hydrogen in the silicon oxide should be controlled to optimize the electrical characteristics of the transistor such as a threshold voltage ([0009]).
Further regarding claim 1, Endo et al. differ from the claimed invention by not showing that the semiconductor layer includes a polysilicon film, the silicon oxide film 19 atoms/cm3.
Endo et al. further disclose that the semiconductor layer (102) can be formed of a semiconductor material such as silicon ([0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the semiconductor layer 102 can include a polysilicon film, because (a) a polysilicon or polycrystalline silicon is one of the commonly employed substrate materials for forming a thin film transistor as disclosed by Takahashi who discloses a substrate comprising a semiconductor layer including a thick polysilicon film or a polycrystalline semiconductor substrate made of silicon ([0134] and [0219]) as well as a glass substrate, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416
Still further regarding claim 1, Endo et al. in view of Takahashi et al. differ from the claimed invention by not showing that the silicon oxide film comprises fluorine, and a content of the fluorine in the silicon oxide film is less than 1.0 × 1019 atoms/cm3.
Rettmann discloses a fluorinated silicon oxide, wherein the silicon oxide film comprises fluorine, and a content of the fluorine in the silicon oxide film is less than 1.0 × 1019 atoms/cm3 (Figs. 51-54), because (a) Applicant does not specifically claim whether or not the content of fluorine in the silicon oxide film is uniform, and (b) the silicon oxide film disclosed by Rettmann has the claimed content at certain locations of the silicon oxide film.
prima facie obvious without showing that the claimed range of fluorine achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claim 6, Endo et al. further comprise for the substrate for an electro-optical device according to claim 1 a light-shielding film (106a or 106b) ([0058]) between the silicon oxide film (104) and the semiconductor layer (108) in a region overlapping the semiconductor layer in plan view, wherein the light-shielding film includes metal or a metal compound devoid of silicon.

Endo et al. further disclose that the silicon oxide film (104) prevents diffusion of impurities, and preferably has a thickness of greater than 50 nm ([0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the film thickness of the silicon oxide film can be in the claimed range, because (a) the thickness disclosed by Endo et al  overlaps with the claimed thickness range of the silicon oxide film, (b) the thickness of the silicon oxide film can be controlled to improve the efficiency of blocking diffusion of impurities, while planarizing the substrate 102 to improve the planarity of the overall substrate and device to improve device characteristics, and (c) the claim is prima facie obvious without showing that the claimed range of thickness achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Response to Arguments


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chan et al. (US 2005/0258427)
Song, “Low Temperature Silicon Oxide and Fluorinated Silicon Oxide Films Prepared by Plasma-Enhanced Chemical Vapor Deposition Using Disilane as Silicon Precursor,” PhD Dissertation at Louisiana State University (1996).
Kim et al., “Effect of fluorine incorporation on silicon dioxide prepared by high density plasma chemical vapor deposition with SiH4/O2/NF3 chemistry,” Journal of Applied Physics 96 (2004) pp. 1435-1442.
Ding et al., “Structure characterization of carbon and fluorine-doped silicon oxide films with low dielectric constant,” Materials Chemistry and Physics 71 (2001) pp. 125–130.
Navi et al., “Interactions of Fluorine Redistribution and Nitrogen Incorporation with Boron Diffusion in Silicon Dioxide,” IEEE (1997) pp. 335-338.
Chern et al., “The Effects of Fluorine Passivation on Polysilicon Thin-Film Transistors,” IEEE TRANSACTIONS ON ELECTRON DEVICES (1994) pp. 698-702.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        August 27, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815